[logo.jpg]

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as “***”. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.


(1) 
GENTA INCORPORATED



(2) 
IDIS LIMITED




--------------------------------------------------------------------------------

 
SUPPLY AND DISTRIBUTION AGREEMENT
 

 
 

--------------------------------------------------------------------------------

 

DATE
March 6, 2007
 



PARTIES


(1)
GENTA INCORPORATED, a company incorporated in the State of Delaware, United
States of America, whose registered office is at 200 Connell Drive, Berkeley
Heights, NJ  07922 USA



(“GENTA”)


(2)
IDIS LIMITED, a company incorporated in England (registered number 2143039),
whose registered office is at IDIS House, Churchfield Road, Weybridge, Surrey,
KT13 8DB, United Kingdom



(“IDIS")


INTRODUCTION


A)
GENTA wishes to supply the Products in the Territory through an entity with
experience in the distribution of unlicensed products on a Named Patient Supply
basis.



B)
IDIS has capability in the distribution of unlicensed products on a Named
Patient Supply basis, within each country in the Territory and wishes to act as
GENTA’s distributor of the Products in the Territory.



C)
GENTA appoints IDIS as its Exclusive distributor of the Products in the
Territory on a Named Patient Supply basis on the terms set out in this
Agreement.



OPERATIVE PROVISIONS


1.
Definitions and interpretation

 
In this Agreement the following words have the following meanings:
 
“Business Day” means any day other than a Saturday or Sunday or a public or bank
holiday in England or USA;
 
“Commencement Date” means the date of signature of this Agreement by both
parties;
 
“Confidential Agreements” means any and all confidential agreements entered into
between the parties either before or after the Commencement Date relating to the
subject matter of this Agreement; “Confidential Information” means all
information which is commercially sensitive or of a secret nature, or
information which is marked confidential, or which is orally stated to be
confidential and confirmed in writing as confidential within thirty (30) days
thereafter, relating to any and all aspects of the business of either party,
including any confidential information set out in Confidentiality Agreements;
 
“Contract” has the meaning set out in clause 7.2;
 
“Exclusive” means a right granted under this Agreement which GENTA will not
itself exercise and will not authorise any other person to exercise;

 
 

--------------------------------------------------------------------------------

 

“Fax Address” means the fax address of the relevant party given in Schedule 4;
 
“Field” means the distribution of unlicensed products on a Named Patient Supply
basis.
 
“FOC Product” means Product distributed by IDIS to the customer without charge
except for shipping costs, in accordance with clause 5.
 
“Force Majeure” means any circumstances beyond the reasonable control of the
relevant party (including, without limitation, any strike, lock-out or other
form of industrial action, acts of God, war or national emergency, an act of
terrorism, riot, civil commotion, malicious damage, compliance with any law or
government order, rule, regulation or direction, accident, fire, flood or storm)
which prevents that party from complying with any or all of its obligations
under this Agreement;
 
“Indication” means the symptoms, condition, or disease for which the Product has
been prescribed for a particular Named Patient;

 
“Intellectual Property Rights” means all intellectual and industrial property
rights including patents, know-how, registered trade marks, registered designs,
utility models, applications for and rights to apply for any of the foregoing,
unregistered design rights, unregistered trade marks, rights to prevent passing
off for unfair competition and copyright, database rights, topography rights and
any other rights in any invention, discovery or process, in each case in the
United Kingdom and all other countries in the world and together with all
renewals and extensions;
 
“Marketing Authorisation” means an authorisation for the sale and placing on the
market or marketing of a Product within the Territory;
 
“Named Patient” means the patient for whom the Product(s) have been prescribed;
 
“Named Patient Supply” means the supply of Products which do not have a
Marketing Authorisation for the indication in the country of destination and are
supplied to meet the special needs of a specific patient or patients under the
order of a medical practitioner or other person lawfully permitted to prescribe
such Products to a specific patient or patients in the Territory or relevant
part of it in accordance with all laws and regulatory requirements as they apply
to such supply;
 
“Orders” has the meaning set out in clause 7.1;
 
"Prices" means the IDIS Buy Price, net of the IDIS Fee/Pack, to be paid by IDIS
to GENTA for the Products as set out in Schedule 1 of this Agreement, or as
varied in accordance with clause 6.1;
 
"Products" means the product or products listed in Schedule 1 and additionally
any further products of GENTA offered to be supplied to IDIS by GENTA in writing
from to time to time after the Commencement Date and accepted in writing by
IDIS;
 
"Service Address" means the address for service of the relevant party given in
Schedule 4 of this Agreement;

 
 

--------------------------------------------------------------------------------

 

“Technical Agreement” means the Technical Agreement for Distribution Services
separately executed by the parties in connection with this Agreement;
 
“Term” means a period of three years.
 
"Territory" means those countries set out in Schedule 2 of this Agreement and
additionally any further countries agreed between the parties in writing from
time to time after the Commencement Date;
 
"Trade Marks" means the trade marks and trade names of GENTA listed in Schedule
3 and such other trade marks as GENTA notifies to IDIS in writing from time to
time after the Commencement Date;
 
"Year" means the period of 12 months beginning on the Commencement Date and each
subsequent period of 12 months commencing on the anniversary of the Commencement
Date during the continuance of this Agreement.
 
1.1.
Headings to the clauses of and Schedules to this Agreement are for convenience
only and shall not affect its construction or interpretation.

 
1.2.
References to clauses and Schedules are to the clauses of and Schedules of this
Agreement.

 
1.3.
The Schedules are deemed to be incorporated and form part of this Agreement and
the term "Agreement" shall be construed accordingly.  In the event of conflict
between any of the terms of this main part of the Agreement and the Schedules,
the former shall prevail.

 
1.4.
The word “indemnify” in this Agreement will mean to indemnify, keep indemnified
and hold harmless the indemnified party from and against all third party costs
(including the cost of enforcement), expenses, liabilities (including any tax
liability), injuries, damages, claims, demands, proceedings or legal costs (on a
full indemnity basis) and judgements which the indemnified party incurs or
suffers and “indemnity”, “indemnities” and “indemnifies” have a corresponding
meaning.

 
1.5.
Any reference to a “month” is a reference to the period of a calendar month.

 
1.6.
Any reference to “person” means a natural or legal person, firm or
unincorporated association.

 
1.7.
Words importing the singular include the plural and vice versa.

 
2.
Appointment and Restrictions

 
2.1
Subject to the terms and conditions of this Agreement, GENTA hereby grants to
IDIS the Exclusive right within the Field to distribute on its own account the
Products in the Territory and IDIS agrees to act in this capacity subject to the
terms of this Agreement.

 
2.2
During the continuance of this Agreement, GENTA undertakes not to market or sell
the Products within the Field directly or indirectly to any other person in the
Territory without first obtaining IDIS’s express written consent (such consent
not to be unreasonably withheld or delayed).

 
 
 

--------------------------------------------------------------------------------

 

2.3
During the continuance of this Agreement, IDIS undertakes not to seek customers
or promote sales of the Products outside the Territory, and in any event shall
not sell or distribute any Product within the United States.

 
2.4
IDIS undertakes that it shall not unless otherwise approved in writing by GENTA
during the continuance of this Agreement:

 
2.4.1
Knowingly manufacture, sell or distribute any goods that compete with the
Products in the Territory;

 
2.4.2
obtain its supplies of the Products for distribution within the Territory other
than from GENTA; provided that GENTA is able and willing to supply the same on
the terms of this Agreement.

 
2.5
IDIS undertakes that while the currently pending MAA for GENASENSE is pending
and under review by the EMEA, with respect to GENASENSE in any EU member state
it shall not:



2.5.1
commence any regulatory action;



2.5.2
communicate with any regulatory authority;



2.5.3
distribute or cause distribution either for sale or as FOC Product;



without the express prior written consent of GENTA to any of the foregoing
activities, which consent may be withheld in GENTA’s sole discretion.  In giving
any such consent GENTA may, in its sole discretion, impose restrictions and/or
limitations on the permitted activities, and IDIS shall comply in all respects
with such restrictions and/or limitations.
 
3.
Term

 
3.1
This Agreement shall commence on the Commencement Date and subject to early
termination in accordance with its terms shall continue in force in respect of
each Product in each country of the Territory until that Product has been
granted a Marketing Authorisation for an Indication within that country of the
Territory and GENTA has provided written notice of termination, at which time
the Agreement shall terminate with respect to such Product in such country.

 
3.2
Following the Term, this Agreement shall be renewed automatically for
additional, successive one-year periods unless and until this Agreement is
earlier terminated as provided for herein or upon *** days written notice by
either party prior to the expiration of the then current Term, in which case
this Agreement shall terminate at the end of the then-current Term.

 
4.
Supply of the Products

 
4.1.
GENTA shall supply the Products to IDIS on a consignment basis in accordance
with the terms and conditions of this Agreement to the exclusion of any terms
and conditions of sale submitted at any time by either party and whether printed
or sent with any order form, delivery note, invoice or otherwise.  GENTA shall
be responsible for insuring the Products while in transit to IDIS. IDIS shall be
responsible for adequately insuring the Products upon receipt thereof. For
clarity, title or ownership of the Products shall not pass to IDIS but shall
pass directly to the consumer. IDIS shall indicate to any third parties that its
inventory of Product is owned by GENTA.

 
 
 

--------------------------------------------------------------------------------

 

4.2.
GENTA shall not supply IDIS with any Products with a remaining shelf life of
less than *** months, and GENTA shall replace any Product supplied to IDIS that
expires prior to distribution.  IDIS will have no obligation to pay the IDIS Buy
Price for any such expired Product.  If GENTA is unable to comply with this
clause 4.2 it shall notify IDIS immediately providing details of the remaining
unexpired shelf lives of the available Products and, in such event, GENTA shall
not proceed with the Order until it has received written confirmation from IDIS
that the Order may proceed at which time the Contract shall be formed.

 
 
5.
Distribution of FOC Product

 
5.1
GENTA or IDIS may, from time to time, receive requests from within the Territory
for FOC Product.  Within 1–2 workings days of receipt of such request, IDIS
shall forward the request to GENTA to the attention of its Drug Safety and
Surveillance Department, including all information relevant to GENTA’s decision
whether or not to approve the request.  IDIS shall not distribute Product to the
requestor until such time as it has received written approval from GENTA,
including any restrictions or limitations GENTA deems necessary or advisable.



5.2
GENTA shall review any requests for FOC Product it receives directly and, if
approved, shall advise IDIS in writing within 1-2 workings days that FOC Product
is to be distributed to the requestor and including any restrictions or
limitations GENTA deems necessary or advisable.  Any such written approval shall
include any requestor contact information in GENTA’s possession.



5.3
Approval for distribution of FOC Product is at GENTA’s sole discretion. Upon
approval by GENTA, IDIS shall distribute FOC Product to the requestor according
to the terms of this Agreement and in compliance with any restrictions or
limitations imposed by GENTA.  IDIS shall include FOC Product distributions as a
separate item in its monthly report to GENTA set forth in clause 10.2 below.



6
Pricing



6.1
IDIS shall pay GENTA the Prices for all distributed Product that is not FOC
Product.  The     IDIS Buy Price set forth in Schedule 1 shall remain fixed for
the duration of the Agreement but may be varied by GENTA by giving IDIS not less
than *** days notice; save that nothing in this clause 6.1 shall give GENTA the
right to vary the IDIS Buy Price  in respect of Orders of Products placed by
IDIS with GENTA prior to the date of receipt of any notice of price variation.



6.2.
GENTA shall pay IDIS the IDIS Fee/Pack set forth in Schedule 1 for all
distributed Products including FOC product. The IDIS Buy Price will be wiaved
For any FOC Product IDIS distributes proved IDIS has obtained GENTA’s approval
for such distribution in accordance with clause 5.



6.3
All Prices are inclusive of packaging but exclusive of any applicable value
added or any other sales tax for which IDIS shall be additionally liable. GENTA
may recommend in writing to IDIS a sale price for each of the Products or impose
a maximum selling price at any time; provided that that price does not amount to
a minimum selling price or retail price maintenance.  For the avoidance of
doubt:



6.3.1
where GENTA has recommended a selling price to IDIS, IDIS shall be free to
distribute the Products at any price it so chooses; and

 
6.3.2 
where GENTA has set a maximum price, IDIS shall be obliged to distribute the
Products at no more than that price; provided that does not amount to a minimum
selling price or retail price maintenance.  GENTA hereby sets a maximum price
equal to the IDIS Buy Price, as it may be varied from time to time in accordance
with clause 6.1.

 
 
 

--------------------------------------------------------------------------------

 

6.4
In the event GENTA reduces the IDIS Buy Price to an amount below the IDIS Buy
Price that is in effect on the Commencement Date, IDIS will continue to receive
the IDIS Fee/Pack due as of the Commencement Date as set forth in Schedule 1.

 
6.5
In the event GENTA varies the IDIS Buy Price above the IDIS Buy Price that is in
effect on the Commencement Date, the IDIS Fee/Pack will be adjusted in
accordance with the %IDIS Fee/Pack as set forth in Schedule 1.

 
6.6
Without prejudice to any other provision of this Agreement, GENTA shall advise
IDIS immediately if any Price given for Products in an Order is incorrect and,
in such event where the Price is incorrect GENTA shall not proceed with the
Order until it has notified IDIS of that fact and received written confirmation
from IDIS that the Order may proceed, at which time the Contract shall be
formed.

 
7. 
Purchase Orders

 
7.1
IDIS shall submit, from time to time, written purchase orders (“Orders”) to
GENTA for the supply of the Products.  Each Order shall stipulate the Products’
names, the Products’ codes, the quantity required and the total price of the
Order (excluding VAT).

 
7.2
The receipt by IDIS of GENTA’s written confirmation that it will accept such of
an Order during the term of this Agreement shall constitute a contract
(“Contract”), subject to the terms and conditions of this Agreement.

 
7.3
Notwithstanding clause 7.2 and 23.4, no less than *** weeks prior to GENTA’s
shipment date IDIS may vary, add or omit any or all of the Products in an Order
by notice in writing to GENTA, provided if such change would have a material
impact on GENTA’s ability to fulfill the order or cause GENTA to incur an
additional cost, then IDIS shall first obtain GENTA’s prior approval, not to be
unreasonably withheld or delayed.  Notwithstanding the foregoing, GENTA reserves
the right to reject any Order variation or addition that it is unable fulfill
and will be entitled to recover from IDIS any costs it incurs as a result of
IDIS’ cancellation of an Order. GENTA shall not materially vary, add or omit any
of the Products or any part of them from an Order without the express consent of
IDIS. 

 
7.4
An update of all outstanding Orders placed by IDIS with GENTA shall be provided
by GENTA as often as reasonably requested by IDIS but no more than once per
week.

 
8. 
Delivery

 
8.1
Within five (5) Business Days of the receipt of an Order GENTA shall provide
IDIS with an estimated date for delivery. GENTA will in any event give IDIS
reasonable notice of the date of delivery.

 
8.2
GENTA shall use commercially reasonable endeavours to meet delivery dates and
shall:

 
8.2.1
notify IDIS as soon as reasonably practicable of any anticipated or actual
delays it experiences or anticipates experiencing in meeting an estimated
delivery date;

 
 
 

--------------------------------------------------------------------------------

 

8.2.2
provide IDIS with such details of the causes of such delays as IDIS reasonably
requires; and

 
8.2.3
update IDIS at least once a week until the causes of such delays are rectified
or lapse.

 
8.3
IDIS may, but is not obliged to, grant such extension of time as it considers in
its sole opinion is appropriate for GENTA to deliver the Products on time
without breaching the Contract or this Agreement.  Subject to the foregoing and
without prejudice to any other rights or remedies available to IDIS, failure to
meet the estimated delivery date or any subsequently agreed date within *** days
or notify IDIS of *** shall entitle IDIS to terminate the Contract and/or the
Agreement immediately.

 
GENTA will not be liable for any failure or delay in providing the Products or
for any failure to comply with its obligations under a Contract or this
Agreement to the extent that such failure or delay is attributable to:


any act or omission of IDIS, its employees, agents or subcontractors which
affects GENTA's ability to provide the Products;


the provision by IDIS of any inaccurate or incomplete data, information or
documentation including without limitation in relation to any Order for the
Products.


8.4
Unless otherwise agreed upon in writing, delivery of the Products shall take
place at IDIS’ premises at Unit 22, Red Lion Road Business Park, Surbiton,
Surrey KT6 7AQ (or such other premises within the United Kingdom as IDIS may
notify to GENTA from time to time) and GENTA shall at its cost arrange for
suitable transport to IDIS’ premises at Unit 22, Red Lion Road Business Park,
Surbiton, Surrey KT6 7AQ (or such other premises within the United Kingdom as
have been notified by IDIS to Genta) and arrange insurance therefore until the
Products are received by IDIS.

 
8.5
Where the Products are to be delivered in instalments pursuant to this
Agreement, without prejudice to clause 7.2, each instalment shall constitute a
separate Contract and without prejudice to any other rights or remedies
available to IDIS, failure by GENTA to deliver any one or more of the
instalments within *** days there from in accordance with the terms and
conditions of the Agreement shall entitle IDIS to treat the Contract as a whole
as repudiated and terminate the Contract as a whole immediately.

 
8.6
GENTA shall:

 
8.6.1
fax to IDIS at its Fax Address a copy of the delivery note for each delivery or
instalment on the day of delivery and supply a copy of the delivery note with
the delivered Products;

 
8.6.2
inform IDIS if an Order for Products exceeds 30kg by weight when providing IDIS
with the estimated date for delivery under clause 8.1.

 
8.7
On delivery the Products shall be marked by IDIS in accordance with IDIS’s
instructions and properly packed and secured so as to reach their destination in
an undamaged condition in the ordinary course of events.

 

--------------------------------------------------------------------------------


9. 
Rejection

 
9.1
Notwithstanding any other provision of this Agreement, acceptance of Products
shall not occur until IDIS or its agent or representative has been given two (2)
business days to inspect the Products for compliance with the terms and
conditions of this Agreement following delivery or, if later, within two (2)
business days after any latent defect in any of the Products has become
apparent; provided that latent defect has become apparent before the expiry of
the warranty period set out in clause 14.1.  Any deficiencies shall be reported
to GENTA within two business days of discovery.

 
9.2
In the event of a breach of GENTA’s warranties in clauses 14.1 or 14.2, or where
IDIS becomes aware of a defect or latent defect pursuant to clause 9.1, IDIS
may, within one (1) day of becoming aware of such breach or defect, reject such
Products by notice to GENTA specifying the nature and quantity of the defective
Products.  Within thirty (30) days of receipt of such notice GENTA, shall,
collect the defective Products from IDIS at GENTA’s expense (including, without
limitation, costs of carriage, insurance, export/import duties) or request that
IDIS destroy the defective Products at GENTA’s expense including, without
limitation, costs of carriage, insurance, export/import duties), and, for
Products rejected for breach of the warranties in clause 14.1 or a defect or
latent defect pursuant to clause 9.1:

 
9.2.1
where such Products have not yet been distributed by IDIS, replace the defective
Products with Products that meet the warranties in clause 14.1 at its own
expense; or

 
9.2.2
where such Products have been distributed by IDIS, at GENTA’s discretion deduct
the relevant amount from the invoice to be raised for such distribution or
credit to IDIS’s account the purchase price invoiced and any applicable value
added or other sales tax (where these have been paid) for such defective
Products plus costs of carriage, insurance and other fees incurred by IDIS
(including, without limitation, export/import duties).

 
GENTA’s entire liability to IDIS for Products rejected for breach of the
warranties in clause 14 or a defect or latent defect pursuant to clause 9.1 is
limited to the remedies set out in clauses 9.1 is limited to the remedies set
out in clauses 9.2.1 and 9.2.2..
 
9.3
Where GENTA fails to collect or request destruction of defective Products
pursuant to clause 9.2 within fourteen (14) days, IDIS may store defective
Products on its premises or with a third party at GENTA’s risk and
expense.  Where GENTA fails to collect defective Products pursuant to clause 9.2
within thirty (30) days IDIS may destroy the defective Products with the consent
of GENTA.

 
9.4.
Neither party shall under any circumstances be liable to the other for any of
the types of loss listed below in this clause 9.4, whether arising in tort
(including negligence) breach of contract, under indemnity or otherwise and
whether or not foreseeable. Those types of loss are as follows:

 
9.4.1  loss of business or contracts;
9.4.2. loss of profits;
9.4.3  loss of anticipated savings;
9.4.4  any losses which arise other than directly and naturally from a breach of
contract or consequential, special or indirect loss.

 

--------------------------------------------------------------------------------

 


9.5.
Nothing in this Agreement shall operate to exclude or restrict either party’s
liability for death or personal injury arising from that party's negligence or
any other liability due to that party’s fraud or any other liability which it is
not permitted to exclude or limit as a matter of law.

 
10. 
Payment

 
10.1
GENTA shall pay IDIS a one-time project start-up fee of *** for each Product to
be distributed pursuant to this Agreement.

 
10.2.
Within the first *** Business Days of each month IDIS shall provide GENTA with a
monthly sales report for the just concluded month which shall set out the
product details and quantity of Products sold/supplied FOC by IDIS and such
other information as GENTA may reasonably request.

 
10.3
Upon receipt of a monthly sales report GENTA may invoice IDIS for the IDIS Buy
Price of the Products sold by IDIS as stated in the sales report, net of the
applicable IDIS Fee/Pack for Products sold.

 
10.4
If IDIS’ monthly sales report includes FOC Product shipment, IDIS shall include
an invoice to GENTA for the Fee/Pack amount due.  GENTA shall pay IDIS the
Fee/Pack amount due within *** days of the date of IDIS’ invoice.

 
10.5
Unless otherwise agreed, IDIS shall pay undisputed invoices within *** days of
the date of GENTA's invoice (in the currency stated on GENTA's invoice) by
transfer to such bank account as GENTA may from time to time notify in writing
to IDIS.

 
10.6
If an invoice is disputed by IDIS, IDIS shall pay the undisputed amount in
accordance with clause 10.5 and the parties shall attempt to settle the disputed
part of that invoice in accordance with clause 24.  Once the dispute is
resolved, and if payment is due by IDIS to GENTA the payment shall be made
within *** days of the date of resolution.

 
10.7
GENTA shall provide IDIS’s request provide IDIS with a summary of all
outstanding  invoices under clause 10.3 on or before the *** day of each month.

 
11
Risk and Property

 
11.1
Property and risk of damage to or loss of the Products shall pass to IDIS on
delivery.

 
12
Rights and duties of IDIS

 
12.1
During the continuance of this Agreement IDIS shall:

 
 
12.1.1
hold and maintain all relevant wholesale dealers and import licences and comply
with all applicable legal and regulatory rules, laws, regulations and
requirements in relation to each of the Products and its activities hereunder
and in particular those relating to the storage and distribution of the Products
in the Territory on a Named Patient Supply basis;

 
 
12.1.2
unless otherwise prohibited by the applicable legal and regulatory requirements,
maintain at all times a minimum stock of Products as it shall reasonably require
(such minimum to be agreed between the parties from time to time);

 
 

--------------------------------------------------------------------------------

 

 
12.1.3
maintain adequate records of all supplies within the Territory

 
 
12.1.4
inform GENTA within two (2) business days of customer complaints, requirements
and suggestions regarding the Products and any information which comes into its
possession which IDIS reasonably considers may prejudice or enhance sales of the
Products in the Territory;

 
 
12.1.5
inform GENTA within two (2) business days of any adverse reaction(s) to the
Products reported to them by customers or any other person;

 
 
12.1.6
if GENTA or a competent regulatory authority recalls a Product, notify all
customers who have purchased the relevant Product and in such circumstances and
at GENTA’s expense, unless caused by the act or omission of IDIS, including
breach of the Agreement, then at IDIS’s expense, IDIS shall implement a recall
and arrange for the return of the recalled Products from all relevant customers
and at GENTA’s option either return the same to GENTA or destroy them;

 
 
12.1.7
not remove the Products from the packages designed for delivery to customers
without GENTA's prior written approval;

 
 
12.1.8
be entitled to describe itself as GENTA's authorised distributor of the Products
in the Territory but shall not hold itself out as GENTA's agent;

 
 
12.1.9
use all commercially reasonable endeavours to control Product shipping costs and
to deliver Products to customers using standard accepted shipping methods and in
any event obtain GENTA’s written consent prior to incurring any extraordinary or
substantial additional shipping cost;

 
12.1.10
promptly notify GENTA of any anticipated or actual delay in shipping Product to
customers.

 
13
Rights and duties of GENTA

 
13.1 
During the continuance of this Agreement GENTA shall:

 
 
13.1.1
hold and maintain all relevant licences to manufacture, assemble, package and
label, export from the country of manufacture (if relevant) and/or supply the
Products to IDIS pursuant to this Agreement and will comply with all relevant
legal and regulatory requirements in relation to the manufacture, assembly,
packaging, packing, labelling, export from the country of manufacture (if
applicable) and/or supply of each of the Products;

 
 
13.1.2
notify and identify to IDIS any Product which becomes the subject of a Marketing
Authorisation for an Indication after the Commencement Date and that Genta
intends to launch the Product in that country;

 
 
13.1.3
reply to reasonable requests for information by IDIS regarding the Products,
whether related to a technical query or otherwise, as soon as practicable but in
any event no later than one (1) Business Day after the request was received;

 
 
13.1.4
from time to time provide IDIS with such samples, catalogues, brochures and up
to date information (including Prices) concerning the Products as IDIS may
reasonably require to assist IDIS with the distribution and sale of the Products
in the Territory;

 
 

--------------------------------------------------------------------------------

 

 
13.1.5
shall ensure that any price quotation regarding Products shall always contain
its brand name, generic name, form, strength, pack size, availability and any
other information reasonably requested by IDIS.

 
13.2
If GENTA wishes to or a competent authority requires the recall of any Product,
GENTA shall immediately notify IDIS by telephone, fax or email (with
confirmation in writing) of the recall, its urgency, providing details of the
specific problem known to it, the batch number of the Products concerned and the
details of any alternative Products and their prices that are available from
GENTA, and IDIS shall comply with such request.  If IDIS learns of any such
request by an authority or otherwise has reason to believe that a recall may be
required or appropriate, it shall immediately notify GENTA.

 
13.3
In the event IDIS notifies GENTA of a reported adverse reaction(s) to a Product
received from a customer or any other person, GENTA will henceforth assume
responsibility for taking any and all actions relating to such adverse
reaction(s) including, without limitation, dealing with (i) all reporting
aspects of pharmacovigilance to the relevant competent authority, and (ii)
allegations or findings of product and/or strict liability that may be required
or result from an adverse reaction(s), and shall confirm to IDIS in writing that
it has done so.

 
13.4
Provided Orders are received from IDIS in accordance with Article 6 above, GENTA
shall at all times supply IDIS with the minimum stock agreed by the parties
pursuant to clause 12.1.2 of this Agreement.  Notwithstanding the above, GENTA
shall use commercially reasonable endeavours to supply Products to IDIS in
respect of orders submitted above that agreed threshold.

 
13.5
GENTA shall upon *** days written notice to IDIS be entitled to:

 
13.5.1
discontinue or vary the manufacture and assembly and/or supply of any of the
Products or any substance or ingredient included in the Products;

 
13.5.2
make changes in the formulation and/or composition of the Products,

 
provided GENTA is able to supply any Orders of affected Products made by IDIS
prior to the date of receipt by IDIS of the notice of any such discontinuation
or variation, in their unvaried form and prior to discontinuation and, to the
extent such Product is discontinued, GENTA may terminate this Agreement with
respect to such Products.
 
14
Warranties

 
14.1
GENTA accepts complete responsibility for the manufacture and assembly of the
Products and their packaging and labelling, and represents and warrants to IDIS
that for a period of at least until the expiry date of any Products, the
Products shall be of merchantable quality, free from defects in composition,
formulation, material and workmanship.

 
14.2
GENTA represents and warrants that:

 
 
14.2.1
it has title to the Products;

 
 
14.2.2
the Products shall conform to their description, specification and data sheet or
summary of product characteristics (if any);

 
 

--------------------------------------------------------------------------------

 

 
14.2.3
the Products, their manufacture, assembly, packaging and labelling, export from
the country of manufacture (if relevant), use, supply to IDIS and sale, supply
or distribution of the Products in the Territory by IDIS to its knowledge will
not infringe the Intellectual Property Rights of any third party;

 
 
14.2.4
it is authorised to manufacture, assemble, package and label, export from the
country of manufacture (if applicable) and supply the Products to IDIS for IDIS
to distribute on a Named Patient Supply basis within the Territory.

 
14.3
IDIS represents and warrants to GENTA that it is authorised to sell, supply and
distribute the Products in the Territory on a Named Patient Supply basis, where
permitted, in each country within the Territory as set out in Schedule 2.

 
14.4
Each party represents and warrants to the other that it will comply with its
obligations set out in the Service Level Agreement and the Technical Agreement.

 
14.5
EXCEPT AS PROVIDED UNDER CLAUSES 14.1 AND 14.2, GENTA SPECIFICALLY DISCLAIMS ANY
AND ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT, AND FITNESS FOR A PARTICULAR
PURPOSE.  GENTA MAKES NO REPRESENTATION OR WARRANTY OF COMMERCIAL VIABILITY OR
SUCCESS OF THE PRODUCTS.

 
15
Indemnities

 
15.1
GENTA shall indemnify IDIS in respect of:

 
 
15.1.1
the manufacture and assembly, packaging and labelling of the Products;

 
15.1.2
failure to provide any information required to be provided by GENTA to IDIS
under the terms of this Agreement within the applicable time frame.

 
15.2
GENTA shall indemnify IDIS in respect of any allegation or finding that the sale
of Products by IDIS in the Territory infringes the Intellectual Property Rights
of any third party or any rights of any third party unless such allegation or
finding is attributable to any mark or method of packaging or get up of the
Product or written material or directions relating to the Product applied, used
or given by IDIS otherwise than as directed by GENTA.

 
15.3
Each party shall indemnify the other party in respect of any breach by it of
that party’s representations and warranties given in this Agreement.

 
15.4
The indemnities contained in clauses 15.1, 15.2 and 15.3 above shall be
conditional in each case upon the indemnified party:

 
 
15.4.1
promptly giving written notice of any claim to be indemnified to the
indemnifying party;

 
 
15.4.2
providing the indemnifying party with the absolute discretion to conduct, take
or resist any proceedings as it sees fit at its own expense;

 
 
15.4.3
providing the indemnifying party on request with such information and assistance
in relation to such proceedings as it may reasonably require, subject to the
indemnifying party indemnifying the other party against all costs reasonably
incurred by it in the provision of such information or assistance; and

 
 

--------------------------------------------------------------------------------

 

 
15.4.4
does not make any settlement, compromise or prejudicial admission in relation to
such claim without the prior consent of the indemnifying party (such consent not
to be unreasonably withheld or delayed).

 
16
Intellectual Property

 
16.1
GENTA grants IDIS a royalty free licence to use the Trade Marks in the Territory
on or in relation to the Products for the purposes only of exercising its rights
and performing its obligations under this Agreement (including, without
limitation, distributing and selling the Products).

 
16.2
IDIS shall not without the prior written consent of GENTA:

 
 
16.2.1
make any modifications to the Products or their packaging or labelling;

 
 
16.2.2
alter, remove or tamper with any Trade Marks, numbers, or other means of
identification used on or in relation to the Products;

 
 
16.2.3
use any of the Trade Marks in any way which might prejudice their
distinctiveness or validity or the goodwill of GENTA therein; or

 
 
16.2.4
use in relation to the Products any trade marks other than the Trade Marks
without obtaining the prior written consent of GENTA.

 
16.3
Except as provided in this Agreement, IDIS shall have no rights in respect of
any trade names or Trade Marks used by GENTA in relation to the Products or of
the goodwill associated therewith, and IDIS hereby acknowledges that, except as
expressly provided in this agreement, it shall not acquire any rights in respect
of any trade names or Trade Marks and that all such rights and goodwill are, and
shall remain, vested in GENTA.

 
16.4
IDIS shall, at the expense of GENTA, take all such steps as GENTA may reasonably
require to assist GENTA in maintaining the validity and enforceability of the
Intellectual Property Rights of GENTA during the continuance of this Agreement.

 
16.5
Without prejudice to the rights of IDIS or any third party to challenge the
validity of any Intellectual Property Rights of GENTA, IDIS shall not knowingly
do or authorise any third party to do any act which would invalidate or be
inconsistent with any Intellectual Property Rights of GENTA and shall not
knowingly omit or authorise any third party to omit to do any act which, by its
omission, would have that effect or character.

 
16.6
Without prejudice to clause 15.2, IDIS shall notify GENTA of any actual or
threatened infringement in the Territory of any Intellectual Property Rights of
GENTA which comes to IDIS’s notice, and of any claim by any third party so
coming to its notice that the importation of the Products into the Territory, or
their sale in the Territory, infringes any rights of any other person, and IDIS
shall at the request and expense of GENTA do all such things as may be
reasonably required to assist GENTA in taking or resisting any proceedings in
relation to any such infringement or claim.

 
 

--------------------------------------------------------------------------------

 

17
Termination

 
17.1
GENTA may terminate this Agreement in respect of any or all Products in any or
all countries of the Territory for any reason by giving not less than *** days
written notice to IDIS to that effect.  The Agreement shall continue in effect
with respect to any un-terminated Products in any un-terminated country.  Upon
termination of all Products in all countries, this Agreement shall terminate in
its entirety.

 
17.2
Before or after the expiry of the Term, as the case may be, either party shall
have the right to terminate this Agreement immediately by notice to the other if
the other party:

 
 
17.2.1
commits any material or persistent breach of any of the provisions of this
Agreement and, in the case of a breach capable of remedy, that party fails to
remedy such breach within *** days after receipt of a notice giving full
particulars of the breach and requiring it to be remedied;

 
 
17.2.2
being a company, summons a meeting of its creditors, makes a proposal for a
voluntary arrangement, becomes subject to any voluntary arrangement, is unable
to pay its debts within the meaning of section 123 Insolvency Act 1986, has a
receiver, manager or administrative receiver appointed over any of its assets,
undertakings or income, has passed a resolution for its winding-up (save for the
purpose of a voluntary reconstruction or amalgamation previously approved in
writing by the party serving notice), is subject to a petition presented to any
Court for its winding-up (save for the purpose of a voluntary reconstruction or
amalgamation previously approved in writing by the party serving notice), has a
provisional liquidator appointed, has a proposal made for a scheme of
arrangement under section 425 Companies Act 1985, has an administrator appointed
in respect of it or is the subject of an application for administration filed at
any court or a notice of appointment of an administrator filed at any court or a
notice of intention to appoint an administrator given by any person or is the
subject of a notice to strike off the register at Companies House or any of the
foregoing ;

 
 
17.2.3
the other party has any distrait, execution or other process levied or enforced
on any of its property;

 
 
17.2.4
the other party ceases, or threatens to cease to carry on business;

 
 
17.2.5
has any proceedings analogous to those referred to in clauses 17.2.2 to 17.2.4
occur in relation to the other party or its assets in accordance with the
jurisdiction to which the other party or its assets are subject;

 
 
17.2.6
in the circumstances contemplated by clause 24.3 where there is no agreement
reached by the parties within *** days after discussions for that purpose began
or ought to have begun.

 
17.3
For the purposes of clause 17.2.1 a breach shall be considered capable of remedy
if the party in breach can comply with the provision in question in all respects
save as to the time of performance (provided that time of performance is not of
the essence).

 
 

--------------------------------------------------------------------------------

 

17.4
The rights to terminate this Agreement given by clause 17.2 shall be without
prejudice to any other right or remedy of either party in respect of the breach
concerned (if any) or any other breach.

 
18
Consequences of termination

 
18.1
Upon termination of this Agreement for any reason:

 
 
18.1.1
save as otherwise agreed, including, without limitation, to effect clause
18.1.2, IDIS shall immediately cease to make use of the Trade Marks;

 
 
18.1.2
IDIS shall be entitled to complete all Orders placed with and accepted in the
entirety by GENTA prior to the date of termination;

 
 
18.1.3
at the request of a party and at that party’s expense, the other party shall
return or destroy any Confidential Information provided by the first party;

 
 
18.1.4
IDIS shall have no claim against GENTA for loss of distribution rights, goodwill
or other similar loss;

 
 
18.1.5
IDIS’s rights hereunder shall immediately end.

 
18.2
In the event of termination by either party or GENTA under clause 17.1, 17.2.1
or 17.4:

 
 
18.2.1
IDIS shall, if GENTA so requests, within *** days of the date of termination of
this Agreement return all or any part of the stocks of the Products then held by
IDIS to GENTA at GENTA’s cost of transportation and insurance, and risk.  IDIS
shall be responsible for arranging transportation and insurance;

 
 
18.2.2
IDIS shall be entitled to sell all remaining stocks that GENTA does not wish to
reclaim under clause 18.2.1 and for those purposes and to that extent, the
provisions of this Agreement shall continue in full force and effect.

 
18.3
In the event of termination by IDIS under clause 17.2.1 IDIS may at its option:

 
 
18.3.1
within *** days of the date of termination of this Agreement require GENTA to
collect all or any part of the stocks of the Products then held by IDIS at
GENTA’s cost of transportation and insurance and risk.  IDIS shall be
responsible for arranging transportation and insurance;

 
 
18.3.2
sell all or any remaining stocks GENTA is not required to collect under clause
18.3.1 and for those purposes and to that extent, the provisions of this
Agreement shall continue in full force and effect.

 
18.4
In the event of termination of this Agreement in its entirety for either Ganite
or Genasense by GENTA under clause 17.1 prior to expiration of the  Term, GENTA
shall pay to IDIS a termination fee of *** for either drug (or *** for
termination of both Ganite and Genasense) multiplied by the total number of
months remaining in the Term, up to a maximum of *** months. For clarity, the
maximum payment under this clause 18.4 shall be *** for termination with respect
to one Product or *** for termination of the Agreement with respect to both
Products.

 
 

--------------------------------------------------------------------------------

 

18.5
Clauses 14, 15, 18, 19, 22 and 23 shall survive termination of this Agreement.

 
19
Confidential Information

 
19.1
With respect to Confidential Information received by a party from the other
party after the Commencement Date, except as provided by clauses 19.2 and 19.3,
each party shall at all times during the continuance of this Agreement and for
*** years after its termination:

 
 
19.1.1
use its best endeavours to keep all Confidential Information of the other party
secret and confidential and accordingly not disclose any Confidential
Information of the other party to any other person; and

 
 
19.1.2
not use any Confidential Information of the other party for any purpose other
than for the performance of its obligations under this Agreement.

 
19.2
Any Confidential Information may be disclosed by a party to:

 
 
19.2.1
any governmental or relevant competent authority pursuant to a statutory or
regulatory requirement but then only to the extent of such required disclosure;

 
 
19.2.2
its professional advisers, lawyers, auditors and bankers under obligations of
confidentiality; or

 
 
19.2.3
any of its directors or employees or of any of the aforementioned persons, to
such extent only as is necessary for the purposes contemplated by this
Agreement, or as is required by law and subject in each case to that party
ensuring that the person in question keeps the same confidential and does not
use the same except for the purposes of this Agreement.

 
19.3
Any Confidential Information may be used by a party for any purpose, or
disclosed to any other person, to the extent only that:

 
 
19.3.1
it is on the Commencement Date, or later becomes, public knowledge through no
fault of that party;

 
 
19.3.2
it can be shown by that party, to the reasonable satisfaction of the other
party, to have been known to the first party other than as a result of a breach
of this clause 19 prior to the same being disclosed by the other party to the
first party;

 
 
19.3.3
the information has been lawfully obtained after the Commencement Date from a
third party free of any duty of confidentiality;

 
 
19.3.4
the other party has given its prior written consent to such use and/or
disclosure; or

 
 
19.3.5
the information was independently developed by that party.

 
19.4
Notwithstanding this clause 19, GENTA and IDIS shall be free to use for any
purpose the general knowledge resulting from access to work with or exposure to
the other party’s Confidential Information, provided that such party shall
maintain the confidentiality of the Confidential Information as provided herein
and this provision shall not be deemed a license of either party’s Intellectual
Property Rights.  The term “general knowledge” means information in non-tangible
form which may be retained by persons who have had access to Confidential
Information of the other party, including ideas, concepts, know-how or
techniques contained therein.

 
 

--------------------------------------------------------------------------------

 
20
Data Protection

 
20.1
Each Party shall comply at all times with all applicable European and/or
national data protection Laws including but not limited to the EC Directive
94/46EC (collectively, the “Data Protection Laws”) in relation to personal
information (as defined by Data Protection Laws) that is held or processed by
the parties in the course of performing their obligations under this Agreement.

 
20.2
No transfers of personal information processed or controlled by either party
will be made from within the European Economic Area to any country outside of
the European Economic Area unless such country is a country that has been
recognized by the European Commission as providing adequate protection of
personal information or unless the parties have entered into the model contract
approved by the European Commission found at
http://www.europa.eu/justice_home/fsj/privacy/modelcontracts/index-en.htm

 
21  Force Majeure
 
21.1
If either party is affected by Force Majeure it shall forthwith notify the other
party of the nature and extent thereof.

 
21.2
Neither party shall be deemed to be in breach of this Agreement, or otherwise be
liable to the other, by reason of any delay in performance, or non-performance,
of any of its obligations under this Agreement to the extent that such delay or
non-performance is due to any Force Majeure of which it has notified the other
party, and the time for performance of that obligation shall be extended
accordingly.

 
21.3
If the Force Majeure in question prevails for a continuous period in excess of
three months, the parties shall enter into bona fide discussions with a view to
alleviating its effects, or to agreeing upon such alternative arrangements as
may be fair and reasonable in the circumstances.

 
22  Notice
 
22.1
Any notice to be served by one party on the other shall be in writing and shall
be served by sending it by pre-paid recorded delivery (or by pre-paid registered
air mail where appropriate) to the Service Address or by fax to the Fax Address
or to such other address as is notified by that party to the other from time to
time in accordance with this clause 22.

 
22.2
Notice shall be deemed received in the case of pre-paid recorded delivery, two
(2) days from the date of posting, in the case of registered airmail, five (5)
days from the date of posting, and in the case of fax, at the time of
transmission.

 
22.3
In proving service it shall be sufficient to prove that the envelope containing
such notice was correctly addressed and delivered or the notice was transmitted
by fax to the Fax Address and a successful transmission sheet exists.

 
19

--------------------------------------------------------------------------------


 
23  General
 
23.1
Neither party shall without the prior written consent of the other sub-contract,
assign or transfer, or purport to sub-contract, assign or transfer to any other
person any of its rights or obligations under this Agreement without the prior
written consent of the other party, provided that GENTA may assign this
Agreement in its entirety without the consent of IDIS to an affiliate or to a
purchaser of all or substantially all of its assets to which this Agreement
relates.   save that this Agreement will be binding upon and inure to any
successor(s) to the business of either party.

 
23.2
Neither party nor its agents or employees shall be deemed to be an agent of the
other for any purpose whatsoever, and neither party shall have, nor shall it
represent itself as having, any authority to make contracts or obligations in
the name of or binding upon the other party, to pledge the other party’s credit,
or to extend credit to anyone in the other party’s name.

 
23.3
This Agreement and the documents referred to in it, including Confidentiality
Agreements, contains the entire agreement between the parties in respect of the
subject matter of the Agreement, and supersede all prior written or oral
agreements, representations or understandings between the parties in respect
thereto. The parties acknowledge that this Agreement has not been entered into
wholly or partly in reliance on, nor has either party been given any warranty,
statement, promise or representation made by or on their behalf other than as
expressly set out in this Agreement.  To the extent that any such warranties,
statements, promises or representations have been given the recipient party
unconditionally and irrevocably waives any claims, rights or remedies which it
might otherwise have had in relation to them. Nothing in this clause 23.3 will
exclude any liability which one party would otherwise have to the other party in
respect of any statements made fraudulently.

 
23.4
This Agreement may not be modified except in writing signed by the duly
authorised representatives of each party.

 
23.5
In the event that any of the provisions of this Agreement or the application of
any such provisions to the parties shall be held by a court of competent
jurisdiction to be contrary to law, the remaining portions of this Agreement
shall remain in full force and effect.

 
23.6
The failure or delay by either party to this Agreement in exercising any right,
power or remedy of that party under this Agreement will not in any circumstances
impair such right, power or remedy nor operate as a waiver of it.  The single or
partial exercise by either party to this Agreement of any right, power or remedy
under this Agreement will not in any circumstances preclude any other or further
exercise of it or the exercise of any other right, power or remedy.

 
23.7
Except as expressly provided in this Agreement, the rights, powers and remedies
provided in this Agreement are cumulative and not exclusive of any rights,
powers and remedies provided by law.

 
23.8
No waiver by either party of any breach of this Agreement by the other shall be
considered as a waiver of any subsequent breach of the same or any other
provisions.

 
23.9
The parties to this Agreement do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it.

 
20

--------------------------------------------------------------------------------


 
23.10
This Agreement may be executed in any number of counterparts, each of which when
executed shall be construed as an original, but together will constitute one and
the same instrument.

 
23.11      During the continuance of this Agreement and for *** years after
termination of this Agreement in its entirety, IDIS shall make available to
GENTA any financial records specifically relating to activities under this
Agreement that GENTA reasonably requests to determine whether IDIS has complied
with the terms and provisions of this Agreement.
 
24  Disputes
 
24.1
Subject to clause 25, if any dispute arises out of this Agreement, in the first
instance, the parties’ account managers shall attempt to resolve the dispute
amicably within *** days.

 
24.2
If a dispute cannot be resolved by the parties’ account managers, the parties
shall promptly refer the matter to their respective Chief Executive Officers. If
either party refuses to make such referral or participate in good faith in this
dispute resolution procedure and in any event, if the dispute is not resolved
within *** days of such referral or the date such referral could have been made,
then either party may commence proceedings in accordance with clause 25.

 
24.3
Where either party reasonably believes that a dispute relates to a material
breach or potential breach of this Agreement or a Contract, that party shall
notify its and the other party’s account managers and each party shall then
refer the dispute directly to their Chief Executive Officers and the provisions
of clause 24.2 shall apply.

 
25  Governing Law and Jurisdiction
 
25.1
This Agreement shall be governed by, and construed in all respects in accordance
with the laws of England.

 
25.2
Subject to clause 24, the courts of England will have exclusive jurisdiction to
settle any disputes which may arise out of or in connection with this
Agreement.  The parties irrevocably agree to submit to that jurisdiction except
that either party may seek injunctive relief in any court of competent
jurisdiction.

 
 
21

--------------------------------------------------------------------------------

 

IN WITNESS of which the parties have signed this Agreement on the date set out
above.



SIGNED for and on behalf of
     
GENTA INCORPORATED
     
by [RICHARD J. MORAN]
         
[Chief Financial Officer, Secretary & Treasurer]
 



SIGNED for and on behalf of IDIS
     
by [ Natalie Douglas]
         
[Managing Director ]
 


 
22

--------------------------------------------------------------------------------

 

SCHEDULE 1


Products


Fee Structure for Genasense®
 
# Packs Sold
by IDIS
    ***       ***       ***       ***       ***       ***  
IDIS Buy  Price
    ***       ***       ***       ***       ***       ***  
IDIS Fee/Pack
    ***       ***       ***       ***       ***       ***  
IDIS %Fee/Pack
    ***       ***       ***       ***       ***       ***  



Fee Structure for Ganite®
     
Per Pack Sold
by IDIS
 
IDIS Buy Price
   
***
 
IDIS Fee/Pack
   
***
 
IDIS %Fee/Pack
   
***
 



All prices are in US Dollars ($)


GENTA will supply only full packs (containing five vials) to IDIS and IDIS may
sell only full packs containing five vials.  Sale of individual vials or partial
packs is not permitted.


Carriage to be charged onto end customer in the territory


For purposes of determining the applicable IDIS Fee/Pack for Genasense, # Packs
Sold by IDIS will be cumulative over the Term.


For clarity, assuming 1,0,00 packs of Genasense are sold within the Term, the
IDIS fee shall total ***

 
23

--------------------------------------------------------------------------------

 

SCHEDULE 2


Territory


Worldwide


With the exception of



Cuba
Iran
Libya
The Sudan
USA


 
24

--------------------------------------------------------------------------------

 


SCHEDULE 3


Trade Marks


Ganite®


Genasense®


Genta®


[logo1.jpg]


[logo2.jpg]

 
25

--------------------------------------------------------------------------------

 

 SCHEDULE 4


Service



GENTA’s Service Address
 
200 Connell Drive
Berkeley Heights, NJ  07922
USA
     
GENTA’s Telephone Number(s)
 
+1 (908) 286-9800
     
GENTA’s Fax Address
 
 
+1 (908) 464-1701
IDIS’s Service Address
 
IDIS House
Churchfield Road
Weybridge
Surrey
KT13 8DB
United Kingdom
     
IDIS’s Telephone Number(s)
 
[+44 1932 824100]
     
IDIS’s Fax Address
 
[+44 1932 824200]


 
26

--------------------------------------------------------------------------------

 

SCHEDULE 5


Technical Agreement



EXECUTED AS A SEPARATE AGREEMENT BETWEEN IDIS AND GENTA

 
27

--------------------------------------------------------------------------------

 